Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 05/25/2022.  Claims 1-2, 7-8 and 13-14have been amended. Claims 1-18 are pending, of which claims, of which claim 1, 7 and 13 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	The Office will maintain the double rejection between the instant application and the patents 10,983,905, 10,521,334 and 9,792,205.
	b.	Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 
Status of Claims
3.	Claims 1-18 are pending, of which claims, of which claim 1, 7 and 13 are in independent form.
			The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-18 rejected under 35 U.S.C. 103 as being obvious over Schillings et al. (US 20050021935, herein after Schillings), in view of Curtis et al. (US 20140075336, herein after Curtis – IDS of records), and further in view of Weinstein et al. (US 20130124634,, herein after Weinstein).

Claim 1 is rejected, Schillings teaches a method comprising: 
receiving a request to access a website, the request including an identifier of a user associated with  a mobile device, the identifier including user login information (Schillings, US 20050021935, paragraph [0024-0027], The user device may be configured to transmit a user device identification code to the vendor terminal, and further, wherein the vendor terminal is configured to transmit a list of eligible configurable elements based on the user device identification code received from the user device.  Paragraph [0050-0051], Moreover, sensitive data such as personal information related to the mobile device 101 users including birth date information, social security information, credit card information and any other unique identity information may be transmitted securely over the data network 102.  Paragraph [0020], Additionally, each of the selected one or more configurable elements may be respectively associated with a third party product or service, where the third party product or service associated with each of the one or more configurable elements may include one or more of a music download, a video clip download, a merchandise purchase, a set of preconfigured softkeys, and a fee-based subscription information.  Fig. 2 and paragraph [0051-0052], FIG. 2 is a flowchart illustrating the initial skin selection and downloading operation performed with a mobile device in accordance with one embodiment of the present invention. Referring to FIGS. 1 and 2, at step 201, a mobile device 101 (FIG. 1) is configured to transmit the mobile device identification information over the data network 102 (FIG. 1) to a preconfigured download manager which may be in the data network 102, including in one or more of the vendor terminals 103. The download manager in one embodiment is configured to identify the mobile device identification information transmitted from the mobile device 101, and is configured to recognize the mobile device 101 (based on the device model, and manufacturer, for example), and to identify the eligible skins for the mobile device 101.  Paragraph [0029-0033], Additionally, the step of receiving the purchase request may include receiving a financial account information, and a personal information associated with the financial account information, where the financial account information may include one of a credit card information, a debit card information, a cash card information, and a bank account information.  Paragraph [0053-0054], the download manager may be configured to recognize the mobile device 101 identification information which has requested a skin based on the transmission received from the mobile device 101 which may include, for example, a unique identification code. In this approach, based on the skin request information transmission received from the mobile device 101, the download manager may be configured to recognize the mobile device 101 and the corresponding eligible skins, and transmit the same to the requesting mobile device 101.  Paragraph [0088-0091],  the mobile device 101 user may be directed to the websites services or contents associated with the pre-defined bookmarks and embedded links to increase network usage and content access. For example, a pre-defined bookmark may be associated with a commercial newspaper website that includes third party vendor advertisements which may be displayed on the user's mobile device 101.); 
causing display, at the mobile device, of the one or more elements of the user interface on the mobile device based on the layout description that corresponds to the experiment variant(Schillings, fig. 4, paragraph [0068-0069], Thereafter, at step 402, the configuration of the user interface elements (or "widgets") are parsed from the XML file. In other words, within the skin file may include a list of definitions, and as such, the user interface engine may take each definition and parse it out one at a time. In one embodiment, this may include the user interface engine reading the text XML, providing it to the XML parser, and outputting a collection of memory data structures (i.e., a compact representation of skin parameters). The resulting output may include a set of data structures such as a set of value parameters for use by the user interface engine. Paragraph [0070], Referring back to FIG. 4, having parsed the user interface elements from the XML file associated with the selected skin, at step 403, the parsed elements may be used to update a RAM data structure using a user interface element (or any other type of refreshable memory unit in the mobile device 101), and to output the RAM data structure to be used by the user interface associated with the selected skin. Thereafter at step 404, it is determined whether all of the relevant (or necessary) definitions of the skin file have been parsed. If it is determined at step 404 that not all of the relevant definitions of the skin file have been parsed, the routine repeats steps 402 through 404 until it is determined that all relevant definitions have been parsed. As such, when it is determined at step 404 that all relevant definitions of the skin file have been parsed, at step 405, the redraw function of the user interface of the mobile device 101 is invoked. In one embodiment, this step performs the function of refreshing the affected portions of the user interface of the display screen in the mobile device 101 based on the parsed and updated definitions as discussed in further detail below in conjunction with FIG. 5. In one aspect of the present invention, the redraw of the user interface function may be automatically invoked and implemented upon detecting that all relevant definitions have been parsed from the XML file (step 404).  Paragraph [0075-0076].  Schillings, paragraph [0034-0035], Indeed, a skin or a configurable element may be viewed as a set of files that specify a mobile device's look and feel. For example, in one embodiment, a skin may have an associated ring tone or a color configuration. In addition, a skin may also be associated with one or more functions or applications of the operating device such as the mobile device such that when downloaded and configured, the skin may modify the existing functions and/or applications pre-configured in the mobile device. In one embodiment, skins may include documents which define the visual and behavioral aspects of the mobile device browser components, where the components may include a user interface (UI) widget (or sometimes referred to as " element".), a screen composition, an application and the entire system.  Fig.2 and paragraph [0051-0052], FIG. 2 is a flowchart illustrating the initial skin selection and downloading operation performed with a mobile device in accordance with one embodiment of the present invention. Referring to FIGS. 1 and 2, at step 201, a mobile device 101 (FIG. 1) is configured to transmit the mobile device identification information over the data network 102 (FIG. 1) to a preconfigured download manager which may be in the data network 102, including in one or more of the vendor terminals 103. The download manager in one embodiment is configured to identify the mobile device identification information transmitted from the mobile device 101, and is configured to recognize the mobile device 101 (based on the device model, and manufacturer, for example), and to identify the eligible skins for the mobile device 101.  Paragraph [0053], the download manager may be configured to recognize the mobile device 101 identification information which has requested a skin based on the transmission received from the mobile device 101 which may include, for example, a unique identification code. In this approach, based on the skin request information transmission received from the mobile device 101, the download manager may be configured to recognize the mobile device 101 and the corresponding eligible skins, and transmit the same to the requesting mobile device 101. Paragraph [0054], In one embodiment, the list of eligible skins offered to the mobile device user may be based on other parameters such as a mobile device user profile, device user download history (e.g., usage patterns), and mobile device initial user registration process identified by the download manager.  Paragraph [0075-0076], Referring back to FIG. 5, after selecting the bitmap element from the skin file based on the user interface element state at step 506, the bitmap element selected are drawn at step 507 and the routine terminates. Returning to the Figure, if at step 505 it is determined that the retrieved definition is not in bitmap format then at step 508, the processor of the mobile device 101 (FIG. 1) invokes parameter based drawing of the user interface elements. That is, the user interface elements will determine how it is going to be drawn algorithmically based on parameters such as color, size, location, and so on. In this manner, each of the user interface elements together comprising the user interface is refreshed and redrawn, thus updating the output display on the display screen of the mobile device 101 (FIG. 1).  
The Office would like to use prior art Curtis to back up Schillings to further teach limitation
an experiment variant associated with an experiment(Curtis, fig. 5 and paragraph [0044-0046], FIG. 5 illustrates a high level block diagram of a process for testing the user interfaces shown in FIGS. 4A-4D, in accordance with one embodiment. The features under the test include the sequence of interface flow for presenting questions A and B, and the shape of the YES button for the user to click to confirm the user agreement. In order to optimize the metric of conversion rate of users confirming the user agreement, the social networking system randomly selects users to form three test groups of test users to test the new interfaces with new feature(s).  Fig. 6 and paragraph [0050-0052], For example, FIG. 6 shows the calculated metrics of conversion rates after the analytics process 550 in FIG. 5. Using a machine learning model, the social networking system can deduct rules of applying different user interface to achieve customized interface for users, in order to maximize the conversion rate. For example, the machine learning model may discover that female users in general, regardless of market or user device, prefer the user interface with the elliptical submit button and [B, A] reversed order of sequence of flow. Accordingly, the social networking system determines a rule of [gender=female]=>[elliptical, [B,A]]; i.e. for a user whose gender is female, a user interface for confirming user agreement with elliptical submit button and [B, A] reversed order of sequence of flow is applied for the user, regardless the user's market or device.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Curtis into Schillings’s invention to test and apply user interface features of social networking system such as hadoop cluster, server, personal computer (PC), server-class computer, workstation and handheld computing or communication device. The method can also be used in social media website and mobile application on mobile device.  The method involves receiving an indication of a metric. A user interface with a user interface feature is presented to a group of users. A response data is collected from the users. Multiple attribute values are determined for a user attributes of the group of users. A metric value is calculated for a subset of the group of users with the user attribute value based on the response data. An interface rule for applying the user interface feature is determined depending upon the user attribute using a machine learning model based on the metric values.as suggested by Curtis (See abstract and summary).
Schillings and Curtis do not explicitly teach
in response to receiving the identifier of the user, determining an experiment variant corresponding to a layout description that provides a configuration of one or more elements of a user interface of the website
However, Weinstein teaches
in response to receiving the identifier of the user, determining an experiment variant corresponding to a layout description that provides a configuration of one or more elements of a user interface of the website (Weinstein, US 20130124634, paragraph [0060],  Data storage 208 may also be employed to store social networking information including address books, buddy lists, aliases, user profile information, or the like.  Paragraph [0071], Data storage 308 may include a database, text, spreadsheet, folder, file, or the like, that may be configured to maintain and store user account identifiers, user profiles, email addresses, IM addresses, and/or other network addresses; or the like.  Fig. 7 and paragraph [0134-0136], FIG. 7 shows a use case illustration of an embodiment of a graphical user interface that may be employed to generate a contextual recommendation test. Interface 700 may enable a marketing administrator to create a test, such as an A/B test. Interface 700 may include title 702, outcome 704, and outcome 706. Title 702 may include a text box where the marketing administrator can enter a title and/or identifier of the test. Outcomes 704 and 706 may include text boxes where the marketing administrator can enter instructions, i.e., the contextual recommendations, for each outcome associated with the test.  Fig. 4 and paragraph [0082-0083],  any event, process 400 proceeds next to block 404, where a test for a variable may be determined. In at least one embodiment, each piece of content (e.g., each post) may employ a test. In at least one embodiment, the test for the variable may have and/or include a plurality of outcomes. In at least one of various embodiments, the test may be an A/B test having a first outcome (outcome_A) and a second outcome (outcome_B), where the A/B test may assess which outcome is preferred over the other outcome.  Paragraph [0084-0085], In at least one of various embodiments, the test may be randomly selected from a plurality of different tests for other variables. In some embodiments, each of the plurality of different tests may have a plurality of outcomes. An outcome of one test may be exclusive to that test or may be common to one or more other tests. In other embodiments, each test may identify one or more predetermined channels, groups of users, or the like, to determine when to employ the test. For example, one test may be employed with content provided to a sports channel, while another test may be employed with content provided to a political channel or a breaking news channel.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Weinstein into Schillings and Curtis’s invention to enable dynamically experimenting with multiple contextual recommendations to employ with content to determine preferred contextual recommendations, thus providing the content to the users in a reliable manner as suggested by Weinstein (See abstract and summary).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Schillings, Curtis and Weinstein teach the method of claim 1, further comprising: 
tracking one or more user interactions with the one or more elements of the user interface on the mobile device(Curtis, paragraph [0047-0048], As shown in step 550 of FIG. 5, the social networking system conducts analytics by calculating the metrics F of the conversion rate for a plurality of subsets of users, each subset of users having different user attributes from other subsets. For example, the analytics can be conducted based on market (attribute a in FIG. 5), gender (attribute b in FIG. 5), and user device (attribute c in FIG. 5). For the purpose of analytics, the test groups and the control group are divided into subsets of users having different attributes. For each user interface that is being tested, the metrics of conversion rate are calculated for the subsets of users. Thus, the system contains knowledge of whether a subset of users having particular user attributes prefer the original user interface or a testing user interface with new feature(s).  Paragraph [0049], By analyzing the calculated metrics, the social networking system selects attributes that have significant impacts on deciding the user interface features using a machine learning model. Based on the calculated metrics and selected attributes, at 560, the social networking system can determine one or more rules of applying user interface features for a user depending on one or more selected user attributes that are included for consideration in the analytics.  Fig. 6 and paragraph [0051-0052], For example, FIG. 6 shows the calculated metrics of conversion rates after the analytics process 550 in FIG. 5. Using a machine learning model, the social networking system can deduct rules of applying different user interface to achieve customized interface for users, in order to maximize the conversion rate. For example, the machine learning model may discover that female users in general, regardless of market or user device, prefer the user interface with the elliptical submit button and [B, A] reversed order of sequence of flow. Accordingly, the social networking system determines a rule of [gender=female]=>[elliptical, [B,A]]; i.e. for a user whose gender is female, a user interface for confirming user agreement with elliptical submit button and [B, A] reversed order of sequence of flow is applied for the user, regardless the user's market or device.); 
generating metric data based on the one or more user interactions, the metric data comprising a measure of user response to the one or more elements displayed in the user interface(Curtis, paragraph [0047-0048], As shown in step 550 of FIG. 5, the social networking system conducts analytics by calculating the metrics F of the conversion rate for a plurality of subsets of users, each subset of users having different user attributes from other subsets. For example, the analytics can be conducted based on market (attribute a in FIG. 5), gender (attribute b in FIG. 5), and user device (attribute c in FIG. 5). For the purpose of analytics, the test groups and the control group are divided into subsets of users having different attributes. For each user interface that is being tested, the metrics of conversion rate are calculated for the subsets of users. Thus, the system contains knowledge of whether a subset of users having particular user attributes prefer the original user interface or a testing user interface with new feature(s).  Paragraph [0049], By analyzing the calculated metrics, the social networking system selects attributes that have significant impacts on deciding the user interface features using a machine learning model. Based on the calculated metrics and selected attributes, at 560, the social networking system can determine one or more rules of applying user interface features for a user depending on one or more selected user attributes that are included for consideration in the analytics.  Fig. 6 and paragraph [0051-0052], For example, FIG. 6 shows the calculated metrics of conversion rates after the analytics process 550 in FIG. 5. Using a machine learning model, the social networking system can deduct rules of applying different user interface to achieve customized interface for users, in order to maximize the conversion rate. For example, the machine learning model may discover that female users in general, regardless of market or user device, prefer the user interface with the elliptical submit button and [B, A] reversed order of sequence of flow. Accordingly, the social networking system determines a rule of [gender=female]=>[elliptical, [B,A]]; i.e. for a user whose gender is female, a user interface for confirming user agreement with elliptical submit button and [B, A] reversed order of sequence of flow is applied for the user, regardless the user's market or device.); and 
causing display of a report based on a result of an  experiment associated with the experiment variant, the report comprising the metric data(Curtis, paragraph [0049], By analyzing the calculated metrics, the social networking system selects attributes that have significant impacts on deciding the user interface features using a machine learning model. Based on the calculated metrics and selected attributes, at 560, the social networking system can determine one or more rules of applying user interface features for a user depending on one or more selected user attributes that are included for consideration in the analytics.  Curtis, paragraph [0033-0037].  For example, FIG. 3 shows the calculated metrics of registration success rates after the analytics process 230 in FIG. 2. For male users in the US market (here assuming only two user attributes, market and gender, are considered by the machine learning model), by replacing the blue submit button on the registration form with the green submit button, the registration success rate increases from 56% to 60%. For female users in the US market, by replacing the blue submit button on the registration form with the green submit button, the registration success rate increases from 52% to 70%. For male users in the Canadian market, by replacing the blue submit button on the registration form with the green submit button, the registration success rate decreases from 58% to 55%. For female users in the Canadian market, by replacing the blue submit button on the registration form with the green submit button, the registration success rate decreases from 56% to 43%.).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Schillings, Curtis and Weinstein teach the method of claim 2, wherein the metric data includes a click-through rate, a number of purchases, and a service registration record(Schillings, Paragraph [0020], Additionally, each of the selected one or more configurable elements may be respectively associated with a third party product or service, where the third party product or service associated with each of the one or more configurable elements may include one or more of a music download, a video clip download, a merchandise purchase, a set of preconfigured softkeys, and a fee-based subscription information.  Paragraph [0031-0033 and 0049], purchases.  Paragraph [0053-0054], Paragraph [0054], In one embodiment, the list of eligible skins offered to the mobile device user may be based on other parameters such as a mobile device user profile, device user download history (e.g., usage patterns), and mobile device initial user registration process identified by the download manager.  Curtis, paragraph [0025], FIG. 2 illustrates a high level block diagram of a process for testing a user interface feature of a social networking system, in accordance with one embodiment. The social networking system runs user interface tests to assess which variations on user interface features will perform best for certain goals. The user interface features can include, but are not limited to, a property of a user interface element, a user interface element, a sequence of interface flow, a user interface text, or a combination thereof. A feature is not necessarily a visual feature. The goal is to optimize or maximize a metric. The metric can be, but not limited to, a conversion rate, a registration success rate, a time period that a user spends on the user interface, an advertisement click rate, a newsletter subscription rate, or a download rate. A conversion rate is a ratio of users who covert casual content views into desired actions.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Schillings, Curtis and Weinstein teach the method of claim 1, wherein the experiment variant is determined based on the identifier of the user(Schillings, Paragraph [0050-0051], Moreover, sensitive data such as personal information related to the mobile device 101 users including birth date information, social security information, credit card information and any other unique identity information may be transmitted securely over the data network 102.  Paragraph [0020], Additionally, each of the selected one or more configurable elements may be respectively associated with a third party product or service, where the third party product or service associated with each of the one or more configurable elements may include one or more of a music download, a video clip download, a merchandise purchase, a set of preconfigured softkeys, and a fee-based subscription information.  Paragraph [0052].  Paragraph [0053-0054], In one embodiment, the list of eligible skins offered to the mobile device user may be based on other parameters such as a mobile device user profile, device user download history (e.g., usage patterns), and mobile device initial user registration process identified by the download manager.  ).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Schillings, Curtis and Weinstein teach the method of claim 1, wherein the configuration of the one or more elements includes a specification of one or more parameters and one or more Attorney Docket No. 2043.F74US441 Client File No. IP-P22370US4corresponding parameter values associated with the one or more elements of the user interface(Schillings, fig. 4 and paragraph [0068-0069], Thereafter, at step 402, the configuration of the user interface elements (or "widgets") are parsed from the XML file. In other words, within the skin file may include a list of definitions, and as such, the user interface engine may take each definition and parse it out one at a time. In one embodiment, this may include the user interface engine reading the text XML, providing it to the XML parser, and outputting a collection of memory data structures (i.e., a compact representation of skin parameters). The resulting output may include a set of data structures such as a set of value parameters for use by the user interface engine.  Paragraph [0075-0076], Referring back to FIG. 5, after selecting the bitmap element from the skin file based on the user interface element state at step 506, the bitmap element selected are drawn at step 507 and the routine terminates. Returning to the Figure, if at step 505 it is determined that the retrieved definition is not in bitmap format then at step 508, the processor of the mobile device 101 (FIG. 1) invokes parameter based drawing of the user interface elements. That is, the user interface elements will determine how it is going to be drawn algorithmically based on parameters such as color, size, location, and so on. In this manner, each of the user interface elements together comprising the user interface is refreshed and redrawn, thus updating the output display on the display screen of the mobile device 101 (FIG. 1).).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Schillings, Curtis and Weinstein teach the method of claim 1, wherein the identifier of the user includes a mobile device identifier and a mobile application copy identifier(Schillings, paragraph [0053-0054], Paragraph [0054], In one embodiment, the list of eligible skins offered to the mobile device user may be based on other parameters such as a mobile device user profile, device user download history (e.g., usage patterns), and mobile device initial user registration process identified by the download manager. Paragraph [0020], Additionally, each of the selected one or more configurable elements may be respectively associated with a third party product or service, where the third party product or service associated with each of the one or more configurable elements may include one or more of a music download, a video clip download, a merchandise purchase, a set of preconfigured softkeys, and a fee-based subscription information.  Fig. 2 and paragraph [0051-0052], FIG. 2 is a flowchart illustrating the initial skin selection and downloading operation performed with a mobile device in accordance with one embodiment of the present invention. Referring to FIGS. 1 and 2, at step 201, a mobile device 101 (FIG. 1) is configured to transmit the mobile device identification information over the data network 102 (FIG. 1) to a preconfigured download manager which may be in the data network 102, including in one or more of the vendor terminals 103. The download manager in one embodiment is configured to identify the mobile device identification information transmitted from the mobile device 101, and is configured to recognize the mobile device 101 (based on the device model, and manufacturer, for example), and to identify the eligible skins for the mobile device 101.).
As per claim 7, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 8, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 9, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 10, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199